Case 1:18-cv-01158-JRS-MJD Document 20 Filed 02/27/19 Page 1 of 2 PageID #: 68



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

SHIRLEY BLAIZE,                                 )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )       No. 1:18-cv-01158-JRS-MJD
                                                )
ROSEBUD LENDING RQC                             )
  d/b/a QCREDIT.COM,                            )
                                                )
                          Defendant.            )


                                       Final Judgment


   The Court enters final judgment in this action in favor of Plaintiff Shirley Blaize

and against Defendant Rosebud Lending RQC d/b/a Qcredit.com for a damages award

of $87,000. Post-judgment interest is awarded pursuant to 28 U.S.C. § 1961.




Date: 2/27/2019




   La
    uraA.Br
          iggs
             ,Cl
               erk


BY:
  Deput
      yCl
        erk,U.
             S.Di
                st
                 ri
                  ctCour
                       t
Case 1:18-cv-01158-JRS-MJD Document 20 Filed 02/27/19 Page 2 of 2 PageID #: 69



Distribution via ECF to all counsel of record


Distribution by U.S. Mail:

Rosebud Lending RQC d/b/a Qcredit.com
C/O Registered Agents
National Registered Agents, Inc.
100 Canal Pointe Boulevard
Princeton, NJ 08540

Rosebud Lending RQC d/b/a Qcredit.com
C/O Registered Agents
CT Corporation System
820 Bear Tavern Road
Trenton, NJ 08628
